On Application for Rehearing
CATES, Judge.
In his application for rehearing, West cites Colquett v. Williams, 264 Ala. 214, 86 So.2d 381, for the proposition that the ten days (given by Section 2, Act. No. 886 of September 12, 1951 — Code Supp., T. 7, Section 827(la)) for establishing the correctness of the transcript of the evidence is to be added to the time otherwise available. In Colquett v. Williams, additional time for establishing the transcript was used.
Here, the record fails to show any such procedure. Thus, the ten days, only a child of necessity, has been stillborn, Lane v. State, 38 Ala.App. 487, 87 So.2d 668.
Since the foregoing was written, the Supreme Court has decided Relf v. State, 267 Ala. 3, 99 So.2d 216, 220, and on rehearing there Mr. Justice Merrill said:
“However, subsequent to the announcement of our decision in this cause, we have read a letter from the trial judge and an affidavit of the court reporter, taking upon themselves the blame for certain deficiencies which compelled us to dismiss the appeal, and absolving appellant and his counsel of any blame therefor. In view of 'these peculiar circumstances, we have read the record and carefully and minutely considered every point raised in appellant’s brief. We are clear to the conclusion that had the appeal not been dismissed, the judgment of the circuit court would have been affirmed.” (Italics ours.)
The Supreme Court in Relf let stand its original judgment, viz., dismissing the appeal. Hence, upon a strict analysis, the *361court's review of the record is not germane to the result reached; otherwise, an order of affirmance would have been entered.
We have heretofore had similar instances where (as here) court reporters or clerks have assumed blame for fatal delays; we unvaryingly have considered that only the trial judge has jurisdiction to extend the filing time during the first thirty days of the delay. While an error or oversight of the trial judge might be “good cause” within the meaning of the amended rule (263 Ala. xxi), we do not consider the clerk’s assumption of blame (particularly in the absence of an application to and ruling by the trial judge as required by Rule 37, amended) affords any excuse to mitigate the application of an unbroken line of decisions of the Supreme Court and of this court.
We adhere to our original opinion.
Application overruled.